70 F.3d 1276
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard SMITH for Rachel Smith, Appellant,v.Shirley S. CHATER, Commissioner of Social Security,* Appellee.
No. 94-3252.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 29, 1995.Filed Dec. 4, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Richard Smith, on behalf of his minor daughter, Rachel Smith, appeals the district court's1 grant of summary judgment to the Commissioner in his action seeking review of the Commissioner's denial of child's supplemental security income benefits for Rachel.  Having carefully reviewed the record, we conclude that no error of law appears, and that an opinion would lack precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



*
 As of March 31, 1995, the Social Security Administration became an independent agency from the Department of Health and Human Services.  Therefore, the court has substituted Shirley S. Chater for Donna E. Shalala pursuant to Fed.  R.App. P. 43(c)


1
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)